Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-18 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 06/25/2021, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “a feature estimator configured to estimate a plurality of anatomical feature points of the subject by a predetermined posture recognition method for performing image recognition to recognize a posture of the subject from the moving image; a reference storage configured to store a reference length that is an actual length of a predetermined reference part; a motion analyzer configured to obtain, as a value for use in evaluation of motion of the subject, a value representing a motion state of the subject from a distance on the image between the plurality of anatomical feature points based on a ratio, to the reference length, of a distance on the image that is determined from the plurality of anatomical feature points estimated and corresponds to the reference part; and an outputter configured to output the value representing the motion state” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.